Citation Nr: 1203121	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  04-21 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the right shoulder to include as an undiagnosed illness. 

2.  Entitlement to service connection for a disability of the left shoulder to include as an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 



INTRODUCTION

The Veteran, who is the appellant, served on active duty for training from February 1972 to June 1972 and on active duty from December 1990 to June 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2003 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2007, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is in the Veteran's file. 

In August 2007, June 2009 and September 2010, the Board remanded the claims for further development.  As the requested development in the remand in September 2010 has not been completed, further action is necessary to comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The claims of service connection for disability of each shoulder is REMANDED 
to the RO via the Appeals Management Center in Washington, D.C.


REMAND 

In September 2010, the Board remanded the claims to obtain a medical opinion on secondary service connection, that is, the relationship between the current shoulder disabilities and the service-connected disability of the cervical spine.  On the requested VA examination the VA examiner did not address secondary service connection in relation to the disability of the cervical spine.  

As the requested development has not been completed, a remand is necessary to ensure compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


Accordingly, the case is REMANDED for the following action: 

1.  Afford the Veteran a VA examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that degenerative disease of the acromioclavicular joint in each shoulder by X-ray was caused by or aggravated by service-connected degenerative joint disease of the cervical spine, resulting from a fall in April 1991 in service. 

In formulating an opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the underlying condition not due to the natural progress as contrasted to a worsening of symptoms. 

The significant facts of the case are summarized as follows: 

The service treatment records show that in April 1991, while stationed in Saudi Arabia, the Veteran suffered burns in a gasoline explosion and he injured his left shoulder in escaping from the flames when he tripped and fell and landed on his shoulder.  X-rays of the left shoulder revealed no fracture. 





After service, on VA examination in August 2003, X-rays showed degenerative changes of the acromioclavicular joint of each shoulder and the impression was left shoulder sprain and right shoulder sprain.  On VA examination in November 2007, X-rays again showed degenerative changes of the acromioclavicular joint of the left shoulder and the diagnosis was left shoulder sprain. 

The Veteran is not service-connected for myofascial syndrome of the left shoulder. 

If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered, because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be reviewed by the examiner.

2.  After the above development, adjudicate the claims of service connection, including as secondary to the service connected disability of the cervical spine.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 





The claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



______________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011). 







Department of Veterans Affairs


